Best, C.
On the 29th day of May, 1883, the appellee filed in the Whitley Circuit Court his application for the removal of the appellant as administrator of the estate of Andrew Keiser, deceased. In this application it was averred that said ■decedent died at said county on the 25th day of said month, intestate, leaving a widow, the appellee, and some other children surviving him; and that on the 26th day of said month the appellant induced the clerk of said county to appoint him administrator of said estate, by falsely representing to him that the widow and children had waived their right to such appointment, and had requested him to take it, etc.
On the same day the appellee, upon notice to appellant, applied to the judge of said court, during its vacation and at chambers, for an injunction to restrain the appellant from assuming the duties of his trust, and upon the hearing of such motion the judge made an order removing the appellant as administrator of said estate, and directing the clerk to appoint the appellee. From this order this appeal has been taken.
*160Filed Jan. 26, 1884.
This proceeding is as novel as it was summary, and if an appeal will lie from such proceeding, which may well be doubted, this appeal must be dismissed, under rule 14 of this court, as the appellant did not file a brief in this cause within sixty days after its submission, and the appellee has not filed a written request that the cause be passed upon by the court. Stephens v. Stephens, 51 Ind. 542; Murray v. Williamson, 79 Ind. 287; Sagasser v. Wynn, 88 Ind. 226.
The appeal must, therefore, be dismissed.
Per Curiam. — It is therefore ordered, upon the foregoing opinion, that the appeal be dismissed, at appellant’s costs.